DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 21 - 40 are allowable over the prior art of record for the reasons as stated in the Applicant’s Amendment/Argument with Terminal Disclaimer (Approved on January 30, 2022) filed on January 28, 2022.
Furthermore, none of the prior art of record teaches or fairly suggests that a system comprising one or more processors, and receiving sensor data representing an environment associated with a vehicle, inputting the sensor data into a machine learned model, and receiving, from the machine learned model, segmentation information for individual elements of the sensor data, associating the segmentation information with a voxel grid, and determining, based at least in part on the segmentation information, that a first portion of the sensor data represents a ground surface in the environment, removing data representing the ground surface from the sensor data, and determining that a second portion of the sensor data represents an object in the environment, and together with combination of other claimed elements as set forth in the independent claims 21, 29, and 35. 
Therefore, the claims 21 - 40 are allowable over the prior art of records.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571- 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
May 03, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649